 Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 1 of 25 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 THE SCOULAR COMPANY, INC., a                                  Case No. 8:19-cv-2592
 Nebraska corporation authorized to do
 business in the State of Florida,

                Plaintiff,

        v.                                         COMPLAINT AND DEMAND FOR JURY
                                                               TRIAL
 FARREN DAKIN DAIRY, LLC, a Florida
 limited liability corporation f/k/a Farren
 Dakin Dairy, Inc., FARREN R. DAKIN, and
 CHRISTINA M. DAKIN,

                Defendants.

       COMES NOW Plaintiff, THE SCOULAR COMPANY, INC., a Nebraska corporation

authorized to do business in the State of Florida, and for its Complaint against Defendants

FARREN DAKEN DAIRY, LLC, a Florida limited liability corporation f/k/a Farren Dakin Dairy,

Inc., FARREN R. DAKIN, and CHRISTINA M. DAKIN, alleges:

                                  GENERAL ALLEGATIONS

       1.      Plaintiff, The Scoular Company, Inc. (“Scoular”), is a Nebraska corporation

authorized to do business in the State of Florida, with its principal place of business at 2027 Dodge

Street, Omaha, NE 68102.

       2.      Defendant, FARREN DAKIN DAIRY, LLC (“Dairy”), is a Florida Limited

Liability Company, formerly known as Farren Dakin Dairy, Inc., with its principal place of

business at 40102 SR 70 E., Myakka City, FL 34251.

       3.      Defendants FARREN R. DAKIN, and CHRISTINA M. DAKIN are residents of

the State of Florida, and are the sole members of Dairy.



                                                 1
 Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 2 of 25 PageID 2



         4.    This Court has subject matter jurisdiction of this controversy under 28 U.S.C. §

1332 as Scoular seeks damages exceeding $75,000, exclusive of costs, interests, and reasonable

attorneys’ fees, and the suit is between citizens of different states.

         5.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) & (2) as all defendants

are residents of Florida, and a substantial part of the events or omissions giving rise to Scoular’s

claims occurred in the Middle District of Florida.

         6.    At all times relevant to the instant Complaint, Farren Dakin Dairy, Inc. operated a

dairy.

         7.    Scoular is in the business of selling feed for livestock.

         8.    Farren Dakin Dairy, Inc. and Scoular had an ongoing contractual relationship in

which Scoular would sell feed to Farren Dakin Dairy, Inc. under multiple contracts, which

sometimes involved Scoular extending trade credit to Farren Dakin Dairy, Inc.

         9.    To secure its purchases from Scoular, on November 30, 2009, Defendants Farren

R. Dakin and Christina M. Dakin (principals of Farren Dakin Dairy, Inc.), executed a continuing

Personal Guaranty which included the following:

                       For valuable consideration, the receipt and sufficiency of which are
                       hereby acknowledged, and in consideration of and to induce
                       financial accommodations of any kind, with or without security,
                       given or to be given or continued at any time and from time to time
                       by The Scoular Company (“Scoular”) to or for the account of Farren
                       Dakin Dairy, Inc., a Florida Corporation (“Customer”), the
                       undersigned absolutely and unconditionally, jointly and severally,
                       guarantee to Scoular the full and prompt payment when due,
                       whether at maturity or earlier by reason of acceleration or otherwise,
                       of any and all indebtedness, obligations and liabilities of the
                       Customer (and any and all successors of Customer) to Scoular, now
                       or hereafter existing, absolute or contingent, independent, joint,
                       several or joint and several, secured or unsecured, due or to become,
                       contractual or tortious, liquidated or unliquidated, arising by
                       assignment or otherwise, including without limitation all
                       indebtedness, obligations and liabilities owed by accommodation

                                                   2
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 3 of 25 PageID 3



                         party or otherwise (collectively, the “Indebtedness”); and the
                         undersigned jointly and severally agree to pay on demand all of
                         Scoular’s fees, costs, expenses, and attorneys’ fees incurred in
                         connection with the indebtedness, any security therefore, this
                         Guaranty and the collection of all amounts due and owing pursuant
                         thereto, plus interest on such amounts at the highest rate then
                         applicable to any indebtedness.

               A true and correct copy of the November 30, 2009 Personal Guaranty is attached

hereto as Exhibit “A.”

       10.     Following execution of the Personal Guaranty, Scoular routinely sold grain and

feed to Farren Dakin Dairy, Inc.

       11.     Since November 2009, Scoular has had difficulty receiving prompt and proper

payment for its grain and feed sales to the Defendants.

       12.     On July 24, 2018, Defendants, FARREN R. DAKIN, and CHRISTINA M. DAKIN,

for and on behalf of the Dairy, executed and delivered to Scoular a Replacement Promissory Note

for $140,899.55 (the “Promissory Note”). A true and correct copy of the Promissory Note is

attached hereto as Exhibit “B.”

       13.     The first page of the Promissory Note identifies the debtor as “Farren Dakin Dairy,

Inc.,” however, as of the date of the Promissory Note was executed, Farren Dakin Dairy, Inc. was

no longer a viable entity, and its business had been continued by its successor in interest, the

Defendant in this case, Dairy. Dairy is the continuation of the business of Farren Dakin Dairy,

Inc., performing the same business at the same address under the management of the same

individuals. Moreover, when executing the Promissory Note, Farren Dakin crossed out the “Inc.”

and interlineated “LLC” in its place. As a result, Dairy is liable for the debt evidenced by the

Promissory Note.




                                                 3
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 4 of 25 PageID 4



       14.     In addition, as Dairy is the successor in interest to Farren Dakin Dairy, Inc., the

Personal Guaranty applies to the Promissory Note.

       15.     Scoular remains the owner and holder of the Promissory Note and the Personal

Guaranty.

       16.     Dairy defaulted on the obligations assumed by it under the Promissory Note by

failing to make the monthly payment due and owing on November 1, 2018.

       17.     In addition to the foregoing, separate from the Promissory Note, Dairy continued

to order grain and feed from Scoular, which Scoular continued to provide. Examples of Purchase

Confirmation orders are attached hereto as Composite Exhibit “C.”

       18.     Dairy took possession of the grain and feed supplied by Scoular without complaint.

       19.     Dairy breached its contractual obligation to pay Scoular for grain and feed that

Scoular provided to Dairy.

       20.     As of the filing of this Complaint, Dairy owes Scoular over $669,440.41 for grain

and feed provided by Scoular and accepted by Dairy.

       21.     Despite demand, none of the Defendants have paid any of the sums alleged as due

and owing above. True and correct copies of demand letters sent to the Defendants are attached

hereto as Composite Exhibit “D.”

       22.     FARREN R. DAKIN, and CHRISTINA M. DAKIN have defaulted on the Personal

Guaranty by failing to make the payments due and owing as described above, despite demand by

Scoular.

       23.     Scoular is entitled to an award of attorneys’ fees under grounds including, but not

limited to: 1) the Promissory Note, which provides that “Payor promises to pay all costs of

collection of this Note, including but not limited to attorneys’ fees paid or incurred by Payee to



                                                4
 Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 5 of 25 PageID 5



outside legal counsel with respect to or on account of such collection,” 2) the Personal Guaranty,

which provides that “the undersigned jointly and severally agree to pay on demand all of Scoular’s

fees, costs, expenses, and attorneys’ fees incurred in connection with the indebtedness,” and 3) the

individual Purchase Confirmations, which provide that “Seller shall be entitled to collect from

Buyer reasonable attorney’s fees incurred by Seller in connection with enforcement of this

contract.”

        24.    Scoular is obligated to pay its attorneys a reasonable fee for their services.

        25.    All conditions precedent to the commencement of this action has been performed,

have occurred, or have been waived.

                                            COUNT I

        BREACH OF THE PROMISSORY NOTE AND PERSONAL GUARANTEE

        26.    Scoular readopts and realleges the statements contained in Paragraphs 1 through

25.

        27.    This is an action for damages against Dairy based on its breach of the Promissory

Note.

        28.    On July 24, 2018, Defendant Dairy executed and delivered the Promissory Note to

Scoular.

        29.    The first page of the Promissory Note identifies the debtor as “Farren Dakin Dairy,

Inc.,” however, as of the date the Promissory Note was executed, Farren Dakin Dairy, Inc. was no

longer a viable entity, and its business had been continued by its successor in interest, the

Defendant in this case, Dairy. Dairy is the continuation of the business of Farren Dakin Dairy,

Inc., performing the same business at the same address under the management of the same

individuals. Moreover, when executing the Promissory Note, Farren Dakin crossed out the “Inc.”



                                                 5
 Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 6 of 25 PageID 6



and interlineated “LLC” in its place. As a result, Dairy is liable for the debt evidenced by the

Promissory Note.

         30.   Scoular remains the owner and holder of the Promissory Note and the Personal

Guaranty.

         31.   Dairy defaulted on the obligations assumed by it under the Promissory Note by

failing to make the monthly payment due and owing in November 1, 2018.

         WHEREFORE, Scoular demands judgment for damages against Dairy for damages,

including principal, interest, court costs, reasonable attorneys’ fees, and such other relief this Court

may deem just and proper.

                                             COUNT II

                                    BREACH OF CONTRACT

         32.   Scoular readopts and realleges the statements contained in Paragraphs 1 through

31.

         33.   This is an action for damages against Dairy for breach of contract.

         34.   At all times relevant to the instant Complaint, Farren Dakin Dairy, Inc., operated a

dairy.

         35.   Scoular is in the business of selling feed for livestock.

         36.   Farren Dakin Dairy, Inc. and Scoular entered into a contract under which Scoular

would sell feed to Farren Dakin Dairy, Inc.

         37.   Scoular sold grain and feed to Farren Dakin Dairy, Inc. under the contract.

Examples of Purchase Conformation orders are attached hereto as Composite Exhibit “C.”

         38.   Dairy took possession of the grain and feed supplied by Scoular without complaint.




                                                   6
 Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 7 of 25 PageID 7



       39.     Dairy breached its contractual obligation to pay Scoular for grain and feed that

Scoular provided to Dairy.

       40.     As of the filing of this Complaint, Dairy owes Scoular over $669,440.41 for grain

and feed provided by Scoular and accepted by Dairy.

       WHEREFORE, Scoular demands judgment for damages against Dairy for damages,

including principal, interest, court costs, reasonable attorneys’ fees, and such other relief this Court

may deem just and proper.

                                             COUNT III

                                       ACCOUNT STATED

       41.     Scoular readopts and realleges the statements contained in Paragraphs 1 through

40.

       42.     This is an action for damages, pled in the alternative, under an account stated.

       43.     Prior to the institution of this action, Scoular and Dairy entered an agreement

whereby Scoular agreed to sell feed to Dairy.

       44.     Scoular upheld its obligations under the contract described above, providing Dairy

with feed as requested by Dairy.

       45.     Scoular sent Dairy invoices for the feed.

       46.     Dairy never challenged the amounts set forth as due and owing in the invoices.

       47.     Dairy owes Scoular the sums set forth in the invoices.

       WHEREFORE, Scoular demands judgment for damages against Dairy for damages,

including principal, interest, court costs, reasonable attorneys’ fees, and such other relief this Court

may deem just and proper.




                                                   7
 Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 8 of 25 PageID 8



                                             COUNT IV

                                         OPEN ACCOUNT

       48.     Scoular readopts and realleges the statements contained in Paragraphs 1 through

47.

       49.     This is an action for damages, pled in the alternative, on an open account.

       50.     As noted above, multiple trade contracts exist between Scoular and Dairy.

       51.     Under the trade contracts, Dairy agreed to pay Scoular for feed supplied by Scoular.

       52.     Scoular sent Dairy invoices for the feed.

       53.     Dairy never challenged the amounts set forth as due and owing in the invoices.

       54.     Dairy owes Scoular the sums set forth in the invoices.

       WHEREFORE, Scoular demands judgment for damages against Dairy for damages,

including principal, interest, court costs, reasonable attorneys’ fees, and such other relief this Court

may deem just and proper.

                                             COUNT V

                                     UNJUST ENRICHMENT

       55.     Scoular readopts and realleges the statements contained in Paragraphs 1 through

53.

       56.     This is an action for damages, pled in the alternative, based on unjust enrichment.

       57.     Scoular conferred a benefit on Dairy in the form of providing grain and feed, which

Dairy accepted from Scoular and used.

       58.     In consideration for Dairy’s provision of grain and feed, Dairy agreed to pay

Scoular.




                                                   8
 Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 9 of 25 PageID 9



        59.     Dairy knew of the benefit (the grain and feed) provided by Scoular and accepted

(and retained) the grain and feed without complaint or objection.

        60.     Dairy accepted and retained the grain and feed knowing that it would be obligated

to pay Scoular for it.

        61.     The circumstances are such that it would be inequitable for Dairy to retain the

benefits provided by Scoular without paying the proper consideration therefor to Scoular.

        62.     Scoular has been damaged because it has lost substantial monies due and owing to

it for grain and feed supplied to Dairy.

        WHEREFORE, Scoular demands judgment for damages against Dairy for damages,

including principal, interest, court costs, reasonable attorneys’ fees, and such other relief this Court

may deem just and proper.

                                             COUNT VI

                                            GUARANTY

        63.     Scoular readopts and realleges the statements contained in Paragraphs 1 through

62.

        64.     This is an action for damages based on Guaranty executed by FARREN R. DAKIN,

and CHRISTINA M. DAKIN.

        65.     Due to Dairy’s failure to pay the amounts owing to Scoular for its purchases of feed

in a timely fashion, as a condition to continued sales to Dairy, Scoular, on November 30, 2009,

Defendants Farren R. Dakin and Christina M. Dakin (principals of Farren Dakin Dairy, Inc.),

agreed to provide and execute a continuing Personal Guaranty which included the following:

        For valuable consideration, the receipt and sufficiency of which are hereby
        acknowledged, and in consideration of and to induce financial accommodations of
        any kind, with or without security, given or to be given or continued at any time
        and from time to time by the Scoular Company (“Scoular”) to or for the account of

                                                   9
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 10 of 25 PageID 10



       Farren Dakin Dairy, Inc., a Florida Corporation (“Customer”), the undersigned
       absolutely and unconditionally, jointly and severally, guarantee to Scoular the full
       and prompt payment when due, whether at maturity or earlier by reason of
       acceleration or otherwise, of any and all indebtedness, obligations and liabilities of
       the Customer (and any and all successors of Customer) to Scoular, now or hereafter
       existing, absolute or contingent, independent, joint, several or joint and several,
       secured or unsecured, due or to become, contractual or tortious, liquidated or
       unliquidated, arising by assignment or otherwise, including without limitation all
       indebtedness, obligations and liabilities owed by accommodation party or
       otherwise (collectively, the “Indebtedness”); and the undersigned jointly and
       severally agree to pay on demand all of Scoular’s fees, costs, expenses, and
       attorneys’ fees incurred in connection with the indebtedness, any security therefore,
       this Guaranty and the collection of all amounts due and owing pursuant thereto,
       plus interest on such amounts at the highest rate then applicable to any
       indebtedness.

       66.     As is clear in the preceding Paragraph, the Guaranty was a continuing guaranty of

payment by Defendants Farren R. Dakin and Christina M. Dakin of Dairy’s obligations to Scoular.

       67.     Defendants Farren R. Dakin and Christina M. Dakin are, by virtue of the Guaranty,

jointly and severally liable for any sums awarded to Scoular under the Counts alleged above.

       68.     Despite demand, Defendants Farren R. Dakin and Christina M. Dakin have refused

to honor the Guaranty by paying the sums alleged as due and owing on the Counts set forth

hereinabove.

       69.     Defendants Farren R. Dakin’s and Christina M. Dakin’s refusal to pay the sums due

and owing to Scoular constitutes a material breach of the Guaranty.

       70.     Scoular has been damaged by the breach of the Guaranty because it has provided

feed to Dairy and has received no payment therefore.

       WHEREFORE, Scoular demands judgment for damages against Dairy, Farren R. Dakin,

and Christina M. Dakin, for damages, including principal, interest, court costs, reasonable

attorneys’ fees, and such other relief this Court may deem just and proper.

       Dated this 21st day of October, 2019.



                                                10
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 11 of 25 PageID 11




                                          THE SCOULAR COMPANY, INC.,
                                          Plaintiff.

                                   By:     /s/ Alyssa M. Nohren
                                          Alyssa M. Nohren, Esquire
                                          Florida Bar No. 0352410
                                          ICARD, MERRILL, CULLIS, TIMM, FUREN, &
                                          GINSBERG, P.A.
                                          2033 Main Street, Suite 600
                                          Sarasota, FL 34237
                                          Telephone: (941) 366-8100
                                          Facsimile: (941) 366-6384
                                          anohren@icardmerrill.com

                                          -and-

                                          Marnie A. Jensen (NE# 22380)
                                          Pro hac vice pending
                                          Quinn R. Eaton (NE# 26318)
                                          Pro hac vice pending
                                          HUSCH BLACKWELL LLP
                                          13330 California St., Ste. 200
                                          Omaha, NE 68154
                                          Telephone: (402) 964-5000
                                          Facsimile:(402) 964-5050
                                          marnie.jensen@huschblackwell.com
                                          quinn.eaton@huschblackwell.com

                                          Attorneys for The Scoular Company, Inc.




                                     11
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 12 of 25 PageID 12




                                                                  EXHIBIT
                                                                      A
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 13 of 25 PageID 13
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 14 of 25 PageID 14
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 15 of 25 PageID 15




                                                                    EXHIBIT
                                                                        B
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 16 of 25 PageID 16
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 17 of 25 PageID 17
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 18 of 25 PageID 18




                                                                       EXHIBIT
                                                                          C
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 19 of 25 PageID 19
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 20 of 25 PageID 20
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 21 of 25 PageID 21
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 22 of 25 PageID 22
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 23 of 25 PageID 23
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 24 of 25 PageID 24




                                                                      EXHIBIT
                                                                         D
Case 8:19-cv-02592-VMC-AAS Document 1 Filed 10/21/19 Page 25 of 25 PageID 25
